                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF ALASKA


BRISTOL BAY ECONOMIC
DEVELOPMENT CORPORATION, et
al.,

                    Plaintiffs,

            v.                       Case No. 3:19-cv-00265-SLG

CHRIS HLADICK; U.S.                  (Consolidated)
ENVIRONMENTAL PROTECTION
AGENCY, et al.,

                    Defendants.


SALMON STATE, et al.,

                    Plaintiffs,

            v.                       Case No. 3:19-cv-00267-SLG

CHRIS HLADICK; U.S.
ENVIRONMENTAL PROTECTION
AGENCY, et al.,

                    Defendants.


TROUT UNLIMITED,

                    Plaintiff,

            v.                       Case No. 3:19-cv-00268-SLG

U.S. ENVIRONMENTAL
PROTECTION AGENCY, et al.,

                    Defendants.




     Case 3:19-cv-00265-SLG Document 27 Filed 11/18/19 Page 1 of 4
                                   SCHEDULING ORDER

       Before the Court at Docket 23 is Plaintiffs’ Motion for Entry of Scheduling Order.

Defendants Chris Hladick and the U.S. Environmental Protection Agency responded at

Docket 25. Plaintiffs replied at Docket 26. The parties in these consolidated cases

conferred but were unable to reach an agreement as to the schedule.

       Having considered the schedule set forth in Local Civil Rule 16.3 and the parties’

proposed schedules, and taking into consideration the Court’s need for adequate time to

fully consider the merits of this case, the Court substantially adopts the schedule

proposed by the defendants at Docket 25, Attachment B.1 The Court will set the briefing

schedule and page limits that will apply to potential intervenors in any order(s) granting

motion(s) to intervene.

       In light of the foregoing, IT IS ORDERED that the motion at Docket 23 is granted

to the extent it seeks a scheduling order but is denied to the extent it seeks the

implementation of the proposed briefing schedule contained therein at Part II.               The

attached schedule is adopted as the briefing schedule in this case.

       DATED this 18th day of November, 2019, at Anchorage, Alaska.

                                                    _/s/ Sharon L. Gleason___________
                                                    UNITED STATES DISTRICT JUDGE




1
 However, the Court has adopted the plaintiffs’ proposed date for their joint opening merits brief
and the defendants’ opposition to plaintiffs’ opening merits brief.


Case No. 3:19-cv-00265-SLG, Bristol Bay Econ. Dev. Corp. v. Hladick, et al.
Scheduling Order
Page 2 of 4
         Case 3:19-cv-00265-SLG Document 27 Filed 11/18/19 Page 2 of 4
         Document / Action                Deadline                   Page/Word Limits
   Defendants’ Index to Agency Record 11/22/19                     N/A


   Plaintiffs’ Joint Motion to              12/6/19                20/5,700
   Supplement/Complete Record, if
   any
   Defendants’ Responses to                 12/10/2019             N/A to Answers;
   Complaints [including any Motions                               35/10,000 for any Motion
   to Dismiss]                                                     to Dismiss
   Agency Record                            12/10/2019             N/A
   Defendants’ Opposition to Motion         12/20/2020             20/5,700
   to Supplement the Record, if any
   Plaintiffs’ Joint Opposition to          1/6/2020               35/10,000
   Motions to Dismiss, if any
   Plaintiffs’ Joint Reply in Support of    1/6/2020               10/2,750
   Motion to Supplement, if any
   Defendants’ Reply in Support of          1/21/2020              20/5,700
   Motion to Dismiss, if any
   Plaintiffs’ Joint Opening Merits Brief   1/16/2020 or 21  35/10,000 for a joint brief
   [and up to a total of three              days after the   filed on behalf of all
   supplemental briefs (one brief in        court’s ruling onPlaintiffs
   each of the three cases) filed by        motion to        7/2000 for optional
   plaintiffs]                              supplement (if one
                                                             Supplemental Merits Briefs
                                            is filed), whichever
                                                             that may be filed by
                                            is later         Plaintiffs in each of the
                                                             three actions
   Defendants’ Opposition to Plaintiffs’ 2/25/2020 or 40     35/10,000, plus 7/2,000
   Opening Merits Brief(s)               days after          additional for each
                                         Plaintiffs’ Opening Supplemental Merits Brief
                                         Merits Brief,
                                         whichever is later
   Plaintiffs’ Joint Reply Brief         21 days after       20/5,700 if no
                                         Defendants’         Supplemental Merits Briefs
                                         Opposition to       are filed;
                                         Plaintiffs’ Opening 25/6,875 if Supplemental
                                         Merits Brief(s)     Merits Briefs are filed


Case No. 3:19-cv-00265-SLG, Bristol Bay Econ. Dev. Corp. v. Hladick, et al.
Scheduling Order
Page 3 of 4
         Case 3:19-cv-00265-SLG Document 27 Filed 11/18/19 Page 3 of 4
   Request for Oral Argument, if any        7 days after         N/A
                                            Plaintiffs’ Joint
                                            Reply Brief
   Joint Appendix                           14 days after        N/A
                                            Plaintiffs’ Joint
                                            Reply Brief




Case No. 3:19-cv-00265-SLG, Bristol Bay Econ. Dev. Corp. v. Hladick, et al.
Scheduling Order
Page 4 of 4
         Case 3:19-cv-00265-SLG Document 27 Filed 11/18/19 Page 4 of 4
